Citation Nr: 0523001	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include the question whether finality attached to 
the rating decision of July 2000, denying the veteran's 
original claim therefor.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The veteran served on active duty from August 10, 1970, to 
October 2, 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse action entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, denying the veteran's claim of entitlement 
to service connection for residuals of a head injury.  The 
basis of the initial denial by the RO, effectuated by its 
rating decision of July 2000, was that the claim advanced was 
not well grounded.  The RO thereafter finalized the July 2000 
denial on the basis that a substantive appeal had not been 
timely filed and found that the veteran was not entitled to 
de novo review of the matter.  That notwithstanding, the RO 
in rating action in June 2003 conceded that new and material 
evidence had been submitted, but denied the reopened claim on 
the basis that there was no showing of the inservice 
incurrence or aggravation the claimed disability.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in March 2005.  A 
transcript of that proceeding is of record.  

The Board herein reaches only the merits of the question 
whether finality attached to the RO's action in July 2000.  
Inasmuch as that matter is resolved in the veteran's favor, 
remand of the original claim is needed for other reasons as 
discussed below.  The case is REMANDED is to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

Rating action of the RO on July 17, 2000, denying the 
veteran's original claim of entitlement to service connection 
for residuals of a head injury, was followed by the 
submission of new and material evidence within the appeal 
period that immediately followed.  

CONCLUSION OF LAW

The RO's action of July 17, 2000, denying the veteran's 
original claim of entitlement to service connection for 
residuals of a head injury, is not final, based on the 
presentation of new and material evidence within the appeal 
period that followed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).  The VCAA has been the subject 
of various holdings of Federal courts.  However, as the 
disposition herein reached is favorable to the appellant to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and its implementing regulations at this 
juncture is obviated.  

The RO has developed this matter on the basis of whether new 
and material evidence has been presented to reopen a claim of 
entitlement to service connection for residuals of a head 
injury.  The RO that VA had previously denied the veteran's 
original claim therefor in a rating decision entered on July 
17, 2000.  The undersigned herein addresses only the limited 
issue of whether finality has attached to the aforementioned 
July 2000 denial.  

By way of background, it is noted that the veteran initiated 
a claim for service connection for residuals of a head injury 
in April 2000 and that the RO in a rating decision of July 
17, 2000, denied such claim on the basis that it was not well 
grounded.  Notice of the denial was issued later in July 
2000, followed by entry of the veteran's submission of a 
notice of disagreement in September 2000 and the RO's 
issuance of a statement of the case in October 2000.  

Notwithstanding the RO's finding that a timely substantive 
appeal was not thereafter filed by the veteran, the record 
reflects that the RO received in September 2000 a medical 
report from a private, treating physician who indicated that 
the veteran had been hit on the head in 1970 and that he 
began to have seizures some days later, with his seizures 
seemingly being the result of the head injury.  That 
evidence, the credibility of which must be presumed for the 
limited purpose of this inquiry per Justus v. Principi, 3 
Vet.App. 510 (1992), is both new and material, as defined by 
38 C.F.R. § 3.156(a) (2001), i.e., the regulation pertinent 
to this claim.  The effect of the RO's receipt of new and 
material evidence within the appeal period is to render the 
July 1970 decision non-final.  Given that the RO developed 
this matter as a claim to reopen, as opposed to an original 
claim, further actions as set forth below are required.  See 
38 C.F.R. § 3.156(b); Muehl v. West, 13 Vet.App. 159, 161 
(1999).  


ORDER

The RO's decision of July 2000, denying the veteran's 
original claim of entitlement to service connection for 
residuals of a head injury, is not final.  


REMAND

As the veteran's original claim for service connection for 
residuals of a head injury remains pending, further 
consideration of such claim by the RO is required on a de 
novo basis.  Notation is also made that the veteran at his 
Board hearing in March 2005 described treatment he had 
received from a variety of health care providers, including 
Doctors Stewart and Klopper, Piedmont Hospital, St. Joseph's 
Hospital, Emory Abbott Hospital, Kelsey Seybold Clinic, Rush 
University, Texas Medical Center, and Northside Hospital, 
records of which are not contained in the claims folder.  VA 
Forms 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, executed 
by the veteran in March 2005 regarding treatment for his 
claimed seizures in 1970 and 1971 at Christus St. Joseph 
Hospital in Houston, Texas, and Northside Hospital in 
Atlanta, Georgia, are of record, but no efforts by VA are 
shown to date in order to obtain records from those 
facilities.  Remand is required in order to permit VA the 
opportunity to obtain any pertinent records from the listed 
providers.  

The veteran also indicated in hearing testimony that he was 
in receipt of disability benefits from the Social Security 
Administration, but records relating thereto are missing from 
the claims folder.  He further testified that he was involved 
in a motor vehicle accident in 1971 in which he sustained 
injuries to the spine and suffered a seizure.  Records 
relating to that accident and treatment of his injuries are 
likewise absent from the file.  Attempts are thus needed to 
obtain all relevant records from the SSA and those involving 
the 1971 accident.  

If the medical evidence obtained on remand identifies a 
current disability as a result of an inservice head injury, 
then a VA medical examination is also in order.  To date, the 
only medical evidence of seizures is that offered by J. H. 
Klopper, M.D., who reported that the veteran's seizures 
followed some days subsequent the trauma to his head 
occurring in 1970.  If current disablement is indicated in 
the examination and treatment records sought through this 
remand, then, and only then, should the veteran be afforded a 
VA medical evaluation in order to address the existence of 
residuals of the claimed head trauma and to determine any 
nexus to service.  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are needed to substantiate his original 
claim of entitlement to service 
connection for residuals of a head 
injury, including seizures.  The veteran 
must be notified of the portion of that 
evidence that VA will secure, and what 
portion he himself must submit.  He must 
also be advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  If requested, VA will 
assist him in obtaining updated records 
of treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.  

2.  Records must be requested by the RO 
from Christus St. Joseph's Hospital in 
Houston, Texas, and Northside Hospital in 
Atlanta, Georgia, in connection with VA 
Forms 21-4142 executed by the veteran in 
March 2005.  Once received, such records 
must then be made a part of the veteran's 
claims folder.

3.  The veteran must also be contacted in 
writing for the specific purpose of 
providing any other names and addresses 
of any medical practitioners and/or 
institutions who have examined and/or 
treated him for residuals of his claimed 
head injury, to include seizures, since 
his discharge in-service.  This includes, 
but is not limited to those referenced at 
his recent hearing, such as Kelsey 
Seybold Clinic (Houston, TX), Emery 
Abbott Hospital, Dr. Stewart at Piedmont 
Hospital, Dr. Klopper, Rush University, 
and Texas Medical Center.  The appellant 
should provide clarifying details as to 
the date and place of the 1971 motor 
vehicle accident, to include data as to 
whether a police report was compiled.  
Additionally, if medical care was 
received for accident residuals, the 
appellant should identify the emergency 
or hospital treatment center where the 
medical care was received.  Upon receipt 
of such information, the RO must then 
contact the listed medical professionals 
and institutions in order to obtain all 
pertinent examination and treatment 
records for inclusion in the claims 
folder.  Efforts must also be made to 
obtain for record any police report 
compiled in connection with the 1971 
motor vehicle accident.  

4.  All medical and administrative 
records compiled by the SSA in connection 
with the veteran's application for and 
receipt of SSA benefits must be obtained 
and added to the veteran's claims folder.

5.  If, and only if, the evidence 
obtained through the remand directives 
above indicates the existence of current 
disability involving residuals of an 
inservice head injury, then the veteran 
must be afforded a VA medical examination 
by a neurologist for the purpose of 
identifying the nature and etiology of 
any indicated residuals of inservice head 
trauma.  The claims folder in its 
entirety must be furnished to the 
physician for use in the study of this 
case.  Such examination must include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.  

Following an examination of the veteran 
and a review of all of the evidence of 
record, the VA physician must offer an 
opinion, with full supporting rationale, 
as to the following question:

Is it at least as likely as not 
that the veteran's has 
residuals of an inservice head 
injury, to include seizures, 
which originated in service or 
are otherwise related to his 
period of military service or 
any event thereof?  

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

6.  Lastly, the RO must readjudicate the 
veteran's original claim for service 
connection for residuals of a head injury 
on the basis of all the evidence on file 
and all governing legal authority.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


